Citation Nr: 0313008	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected interstitial cystitis with history of 
epididymitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  Service in Vietnam is indicated by the 
evidence of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a personal hearing held at the RO in 
October 2001.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order for the following reasons.

The Veterans Claims Assistance Act of 2000

The Board must remand this case to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The issues currently on appeal were was 
pending as of the date of passage of this law, November 9, 
2000.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
[where law/regulation changes after claim has been filed, but 
before administrative or judicial appeal process has 
concluded, version most favorable to claimant should apply].
In this case, the RO has not provided the veteran notice of 
the changes in the law enacted by the VCAA.  A precedent 
decision of the U. S. Court of Appeals for the Federal 
Circuit issued on May 1, 2003 held that the regulation giving 
the Board direct authority to cure a procedural defect in an 
appeal by providing the veteran notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003) (the DAV decision).  VA's General Counsel 
interpreted the DAV decision as not precluding the Board from 
providing notice of the VCAA if such notice satisfies the 
requirements of 38 U.S.C. § 5103.  See VAOPGCPREC, 1-2003 
(May 21, 2003).  Nevertheless, the Board finds that this case 
requires a remand to the RO for compliance with the duty-to-
notify and duty-to-assist provisions of the VCAA in light of 
the fact that there is a complete lack of any evidence in the 
record showing notification to the veteran of the change in 
the law or development of the case under the VCAA at the RO 
level.  On this point, because the RO has not yet considered 
whether any additional development is required under the 
VCAA, the Board finds that it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Additional development -generally applicable to both claims

The Board notes that additional development to obtain any 
records from the Social Security Administration (SSA) is in 
order.  A letter dated in March 1995 indicates that the RO 
provided medical records contained in the veteran's claims 
file to the SSA in connection with a disability determination 
by that agency.  As part of VCAA compliance, the RO should 
obtain all of the veteran's records from the SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits].

There is also the possibility that the veteran has recently 
been treated for wither or both of his service-connected 
disabilities.  Development along these lines should also be 
undertaken.

Additional development - specific to interstitial cystitis 
with history of epididymitis claim

In addition to providing adequate notice under the VCAA, the 
Board finds that additional development of this claim is 
required.  Specifically, the RO should schedule the veteran 
for a new VA compensation examination to properly address the 
nature and degree of impairment caused by the 
cystitis/epididymitis disability.  The Board finds that the 
prior VA examination of October 2000 is inadequate for rating 
purposes because it did not address the applicable criteria 
for voiding dysfunction (for cystitis) and urinary tract 
infection (for epididymitis) under the VA Rating Schedule, 38 
C.F.R. § 4.115(b).  The Board also observes that 
consideration  of Esteban v. Brown, 6 Vet. App. 259 (1994) 
[multiple conditions associated with the same disability 
which are manifested by symptomatology that is distinct and 
separate may be entitled to separate evaluations] way be 
warranted with respect to the veteran's service-connected 
cystitis/epididymitis.

Newly-raised claim

A claim seeking entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) under 38 C.F.R. § 4.16 was raised 
directly to the Board by the veteran's representative in the 
brief in support of the veteran's claim dated in May 2003.  
It does not appear that the TDIU claim has been presented to, 
or adjudicated by, the RO.

The Board is of course aware that a claim for TDIU is 
"merely an alternative way to obtain a total disability 
rating without being rated 100 percent disabled under the 
rating schedule."  See Norris v. West, 12 Vet. App. 413, 421 
(1999).  Moreover, the Board is aware that a separate, formal 
claim is not required in cases like this one where an 
informal claim for TDIU has been reasonably raised.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001) [further expansion on the 
concept of when an informal claim for TDIU has been 
submitted].  The representative's May 2003 brief in support 
of the veteran's claim include citations to Roberson and 
clearly constitute informal claims for TDIU within the 
meaning of 38 C.F.R. § 3.155(c) [regulation governing 
requirements for informal claim].  Nevertheless, because the 
veteran's claim for TDIU has not been previously addressed or 
considered by the RO, it must be referred to the RO for 
appropriate action.  

Accordingly, for the reasons set forth above, this case is 
REMANDED to the RO for the following development:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed, 
including providing the veteran with 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of the claims on appeal and the 
evidence, if any, that the RO will obtain 
for him.  

2.  The RO should contact the veteran and 
ascertain whether he has been examined, 
hospitalized or treated since October 
2000 for either of the service-connected 
disabilities now on appeal. If such 
records exist, the RO should undertake 
appropriate action to obtain such or 
advise the veteran to obtain them 
himself.  Any such medical records so 
obtained should be associated with the 
veteran's VA claims folder.

3.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency that pertain to a claim for 
disability benefits to the veteran.


4.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
genitourinary compensation examination.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should note any and all manifestations of 
the veteran's service-connected 
cystitis/epididymitis and describe the 
current degree of impairment.  If there 
are distinct and separate symptoms of 
cystitis and epididymitis disability, the 
examiner should so state.  If co-
existing, non service-connected symptoms 
exist, the examiner should distinguish 
such pathology from that attributable to 
the service-connected disability.

5.  Thereafter, the RO should 
readjudicate the issues on appeal, with 
consideration of all evidence of record, 
to include the evidence obtained as a 
result of this REMAND.  The evaluation of 
cystitis/epididymitis disability should 
include consideration of any separate and 
distinct symptomatology which may warrant 
separate ratings.  If any benefit sought 
on appeal remains denied, the RO should 
provide the veteran and his 
representative an adequate supplemental 
statement of the case.  The RO should 
then allow the veteran an appropriate 
period of time for response.

6.  The RO should develop and adjudicate 
the new claim seeking entitlement to 
TDIU.  Notice of the decision regarding 
this claim, to include notice of 
appellate rights attaching thereto in the 
event the claim is denied, should be 
furnished to the veteran.  

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the RO.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


